OPINION
LARSEN, Justice.
Appellant, Rodney Lee Thomas, was convicted by a jury of murder of the first degree in the fatal stabbing of Charlene Meekins in McKeesport, Pennsylvania, on August 23, 1977. Following the denial of post-trial motions, appellant was sentenced to a term of life imprisonment. A Special Transfer Panel of the Superior Court affirmed per curiam the judgment of sentence. We granted appellant’s petition for allowance of appeal.
*607Appellant presents two issues for review: (1) whether the lower court erred in refusing his requested instruction on the defense of voluntary intoxication; and (2) whether appellant was denied the effective assistance of counsel because trial counsel failed to pursue the issue of appellant’s alleged intoxication.
After careful examination of the briefs and record, we have found these issues to be without merit.
Judgment of sentence affirmed.